Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants Cathy G. Lanier and Randy D. Lanier appeal the district court’s order denying reconsideration of the court’s earlier order denying reconsideration of the court’s judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Branch Bank & Trust Co. v. Lanier, No. 3:13-cv-01318-JFA (D.S.C. Dec. 11, 2014). We deny Appellants’-pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.